     Case 3:20-cv-02267-GPC-KSC Document 28 Filed 08/13/21 PageID.263 Page 1 of 4



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    AVALYN PHARMA, INC.,                            Case No.: 20cv2267-GPC(KSC)
10                            Plaintiff,
                                                      AMENDED SCHEDULING ORDER;
11    v.
                                                      ORDER GRANTING JOINT
12    RICHARD G. VINCENT, Seller
                                                      MOTION FOR CONTINUANCE OF
      Representative,
13                                                    CERTAIN DATES IN THE
                                                      SCHEDULING ORDER [Doc. No. 26.]
14                            Defendant.
15
      AND RELATED COUNTERCLAIMS.
16
17
18
19
20         Before the Court is the parties’ Joint Motion for a Continuance. [Doc. No. 26.] In
21   the Joint Motion, the parties request a 60-day continuance of the deadlines for completing
22   fact and expert discovery. They also request a continuance of the deadline for filing pre-
23   trial motions. The reason for the request is that the parties were unable to complete
24   document production until July 16, 2022. The parties therefore need additional time to
25   review documents and schedule depositions. In addition, the parties need to adjust certain
26   dates to accommodate defense counsel’s trial schedule. [Doc. No. 26, at pp. 2-3.] Good
27   cause appearing, IT IS HEREBY ORDERED that the parties’ Joint Motion is
28   GRANTED [Doc. No. 26.]

                                                  1
                                                                                20cv2267-GPC(KSC)
     Case 3:20-cv-02267-GPC-KSC Document 28 Filed 08/13/21 PageID.264 Page 2 of 4



 1         Accordingly, IT IS FURTHER ORDERED that:
 2         1.     All fact discovery shall be completed by all parties by October 8, 2021.
 3   “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
 4   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period
 5   of time in advance of the cut-off date, so that it may be completed by the cut-off date,
 6   taking into account the times for service, notice and response as set forth in the Federal
 7   Rules of Civil Procedure. Counsel shall promptly and in good faith meet and confer
 8   regarding all discovery disputes in compliance with Local Rule 26.1(a). The Court
 9   expects counsel to make every effort to resolve all disputes without court intervention
10   through the meet and confer process. If the parties reach an impasse on any discovery
11   issue, counsel shall file an appropriate motion within the time limit and procedures
12   outlined in the undersigned magistrate judge’s chambers rules. A failure to comply in
13   this regard will result in a waiver of a party’s discovery issue. Absent an order of
14   the court, no stipulation continuing or altering this requirement will be recognized
15   by the court.
16         2.     The parties shall designate their respective experts in writing by October 22,
17   2021. Pursuant to Fed. R. Civ. P. 26(a)(2)(A), the parties must identify any person who
18   may be used at trial to present evidence pursuant to Rules 702, 703 or 705 of the Fed. R.
19   Evid. This requirement is not limited to retained experts. The date for exchange of
20   rebuttal experts shall be November 5, 2021. The written designations shall include the
21   name, address and telephone number of the expert and a reasonable summary of the
22   testimony the expert is expected to provide. The list shall also include the normal rates
23   the expert charges for deposition and trial testimony.
24         3.     By November 19, 2021, each party shall comply with the disclosure
25   provisions in Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This
26   disclosure requirement applies to all persons retained or specially employed to provide
27   expert testimony, or whose duties as an employee of the party regularly involve the
28   giving of expert testimony. Except as provided in the paragraph below, any party

                                                   2
                                                                                 20cv2267-GPC(KSC)
     Case 3:20-cv-02267-GPC-KSC Document 28 Filed 08/13/21 PageID.265 Page 3 of 4



 1   that fails to make these disclosures shall not, absent substantial justification, be
 2   permitted to use evidence or testimony not disclosed at any hearing or at the time of
 3   trial. In addition, the Court may impose sanctions as permitted by Fed. R. Civ. P.
 4   37(c).
 5            4.   Any party shall supplement its disclosure regarding contradictory or rebuttal
 6   evidence under Fed. R. Civ. P. 26(a)(2)(D) and 26(e) by January 7, 2022.
 7            5.   All expert discovery shall be completed by all parties by January 21, 2022.
 8   The parties shall comply with the same procedures set forth in the paragraph governing
 9   fact discovery. Failure to comply with this section or any other discovery order of the
10   court may result in the sanctions provided for in Fed. R. Civ. P. 37, including a
11   prohibition on the introduction of experts or other designated matters in evidence.
12            6.   All other pretrial motions, including those addressing Daubert issues related
13   to dispositive motions must be filed by February 7, 2022. Pursuant to Honorable
14   Gonzalo P. Curiel’s Civil Pretrial & Trial Procedures, all motions for summary judgment
15   shall be accompanied by a separate statement of undisputed material facts. Any
16   opposition to a summary judgment motion shall include a response to the separate
17   statement of undisputed material facts. Counsel for the moving party must obtain a
18   motion hearing date from the law clerk of the judge who will hear the motion. Motion
19   papers MUST be filed and served the same day of obtaining a motion hearing date from
20   chambers. A briefing schedule will be issued once a motion has been filed. The time
21   between the date you request a motion date and the hearing date may vary. Please plan
22   accordingly. Failure to make a timely request for a motion date may result in the motion
23   not being heard.
24            7.   All other dates, deadlines, terms, and conditions of the original Scheduling
25   Order filed on April 9, 2021 [Doc. No. 22] shall remain in full force and effect.
26   ///
27   ///
28   ///

                                                   3
                                                                                 20cv2267-GPC(KSC)
     Case 3:20-cv-02267-GPC-KSC Document 28 Filed 08/13/21 PageID.266 Page 4 of 4



 1   However, the Court notes that it may be necessary at some later time to adjust the dates
 2   for the final Pre-Trial Conference and related deadlines.
 3         IT IS SO ORDERED.
 4   Dated: August 13, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                               20cv2267-GPC(KSC)
